IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Good Shepherd Rehabilitation             :
Network, Inc.                            :
                                         :
           v.                            :         No. 1646 C.D. 2019
                                         :
City of Allentown,                       :
                     Appellant           :


PER CURIAM                             ORDER


            NOW, May 4, 2021, having considered Appellant’s application for

reargument and Appellee’s answer in response thereto, the application is denied.